DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Examiner’s Note
The examiner notes that in the claims filed 29 June 2022, claim 21 was not included or indicated as cancelled. However, in the remarks filed 29 June 2022, Applicant indicates claim 21 has been cancelled, along with claims 2, 7, 11, 14, and 17. It is advised in the next response that claim 21 is included in the claim listing with a status identifier of “canceled”.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”), Imashiro et al. (US 6,124,398, “Imashiro”), and Nabe et al. (WO 2015/166808 A1, “Nabe”). It is noted that the disclosure of Iwata is based off a machine translation of the reference included with the information disclosure statement (IDS) filed 18 September 2020, and that the disclosure of Nabe are based off US 2017/0051150 A1 which serves as an English language equivalent.
With respect to claim 1, Tetsui discloses an aqueous urethane resin composition comprising a urethane resin (A), a nonionic emulsifier (B), an aqueous medium (C), a neutralizer, i.e. neutralizing agent, and other additives ([0061]). The neutralizing agent includes bases ([0062]). Other additives include a coagulant (D) ([0064]), which include crosslinkers ([0065]), such as carbodiimide crosslinkers ([0068]). The urethane resin (A) is an anionic urethane resin ([0014]).
Tetsui does not disclose wherein the anionic urethane resin (A) has a flow-starting temperature of 100°C or less, nor wherein the carbodiimide crosslinking agent is produced from a starting material comprising one or more polyisocyanates selected from the group consisting of 1,3-bis(1-methyl-1-isocyanatoethyl)benzene, 1,4-bis(1-methyl-1-isocyanatoethyl)benzene, and dicyclohexyl methane diisocyanate, nor wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g, nor wherein the carbodiimide crosslinking agent (C) is produced from a polyalkylene glycol monomethyl ether as a raw material.
Iwata teaches a polyurethane having a flow-starting temperature of 60°C or less, which ensures good initial adhesiveness ([0039]).
Tetsui and Iwata are analogous inventions in the field of anionic polyurethane adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anionic urethane resin of Tetsui to have a flow-starting temperature of 60°C or less as taught by Iwata in order to provide a polyurethane adhesive having good initial adhesiveness (Iwata, [0039]).
Tetsui in view of Iwata does not disclose wherein the carbodiimide crosslinking agent is produced from a starting material comprising one or more polyisocyanates selected from the group consisting of 1,3-bis(1-methyl-1-isocyanatoethyl)benzene, 1,4-bis(1-methyl-1-isocyanatoethyl)benzene, and dicyclohexylmethane diisocyanate, nor wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g, nor wherein the carbodiimide crosslinking agent (C) is produced from a polyalkylene glycol monomethyl ether as a raw material.
Imashiro teaches a carbodiimide crosslinking agent having good solubility or dispersibility in water (Col. 1, lines 7-8). The carbodiimide crosslinking agent is made from one or more isocyanates including 4,4’-dicyclohexylmethane diisocyanate, i.e. dicyclohexylmethane diisocyanate, and tetramethylxylylene diisocyanate, i.e. 1,3-bis(1-methyl-1-isocyanatoethyl)benzene (Col. 2, lines 36-49). The carbodiimide crosslinking agent is used in adhesives (Col. 3, line 25) and used in combination with polymers including polyurethane (Col. 5, lines 48-55). The carbodiimide has a monofunctional water-soluble or dispersible organic compound used to impart solubility or dispersibility in water to the carbodiimide compound (Col. 4, lines 40-42). The monofunctional water-soluble or dispersible organic compound includes monoalkyl ethers (Col. 4, lines 51-52) such as polyethylene glycol monomethyl ether, polypropylene glycol monomethyl ether, and the like (Col. 4, lines 58-61), which are polyalkylene glycol monomethyl ethers.
Tetsui in view of Iwata and Imashiro are analogous inventions in the field of carbodiimide crosslinking agents for polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbodiimide crosslinking agent of Tetsui in view of Iwata to be the carbodiimide crosslinking agent made from at least one of dicyclohexylmethane diisocyanate and 1,3-bis(1-methyl-1-isocyanatoethyl)benzene and having polyethylene glycol monomethyl ether or polypropylene glycol monomethyl ether in the preparation of the carbodiimide as taught by Imashiro in order to provide a coating having good hardness and good resistance to water, chemicals, and wear  (Imashiro, Col. 3, lines 18-23).
Tetsui in view of Iwata and Imashiro does not disclose wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g.
Nabe teaches an aqueous anionic polyurethane resin (Abstract) having an acid value of 2 to 200 mg KOH/g, which improves water dispersion stability of the polyurethane resin ([0099]).
Tetsui in view of Iwata and Imashiro and Nabe are analogous inventions in the field of aqueous anionic polyurethane resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anionic polyurethane of Tetsui in view of Iwata and Imashiro to have an acid value as taught by Nabe, including over values presently claimed, in order to improve the water dispersion stability of the anionic polyurethane (Nabe, [0099]).
With respect to claim 5, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”), Imashiro et al. (US 6,124,398, “Imashiro”), and Nabe et al. (WO 2015/166808 A1, “Nabe”) as applied to claim 1 above, and further in view of the evidence provided by PubChem (Trimethylamine, Triethylamine, and Deanol). It is noted that the disclosure of Iwata is based off a machine translation of the reference included with the information disclosure statement (IDS) filed 18 September 2020, and that the disclosure of Nabe are based off US 2017/0051150 A1 which serves as an English language equivalent.
With respect to claim 3, Tetsui discloses the neutralizer includes tertiary amines such as trimethylamine, triethylamine, and dimethylethanolamine ([0062]). As evidenced by PubChem: trimethylamine has a boiling point of 2.87°C (Trimethylamine, page 7, “3.2.5 Boiling Point”); triethylamine has a boiling point of 89.3°C (Triethylamine, pages 6-7, “3.2.4 Boiling Point”); and dimethylethanolamine (another name of deanol) has a boiling point of 135°C (Deanol, pages 6-7, “4.2.4 Boiling Point”), which are all below 200°C.
With respect to claim 12, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”), Imashiro et al. (US 6,124,398, “Imashiro”), and Maeda (WO 2017/179291 A1). It is noted that the disclosure of Iwata is based off a machine translation of the reference included with the information disclosure statement (IDS) filed 18 September 2020, and that the disclosure of Maeda is based off US 2018/0142409 A1, which serves as an English language equivalent.
With respect to claim 1, Tetsui discloses an aqueous urethane resin composition comprising a urethane resin (A), a nonionic emulsifier (B), an aqueous medium (C), a neutralizer, i.e. neutralizing agent, and other additives ([0061]). The neutralizing agent includes bases ([0062]). Other additives include a coagulant (D) ([0064]), which include crosslinkers ([0065]), such as carbodiimide crosslinkers ([0068]). The urethane resin (A) is an anionic urethane resin ([0014]).
Tetsui does not disclose wherein the anionic urethane resin (A) has a flow-starting temperature of 100°C or less, nor wherein the carbodiimide crosslinking agent is produced from a starting material comprising one or more polyisocyanates selected from the group consisting of 1,3-bis(1-methyl-1-isocyanatoethyl)benzene, 1,4-bis(1-methyl-1-isocyanatoethyl)benzene, and dicyclohexyl methane diisocyanate, nor wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g, nor wherein the carbodiimide crosslinking agent (C) is produced from a polyalkylene glycol monomethyl ether as a raw material.
Iwata teaches a polyurethane having a flow-starting temperature of 60°C or less, which ensures good initial adhesiveness ([0039]).
Tetsui and Iwata are analogous inventions in the field of anionic polyurethane adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anionic urethane resin of Tetsui to have a flow-starting temperature of 60°C or less as taught by Iwata in order to provide a polyurethane adhesive having good initial adhesiveness (Iwata, [0039]).
Tetsui in view of Iwata does not disclose wherein the carbodiimide crosslinking agent is produced from a starting material comprising one or more polyisocyanates selected from the group consisting of 1,3-bis(1-methyl-1-isocyanatoethyl)benzene, 1,4-bis(1-methyl-1-isocyanatoethyl)benzene, and dicyclohexylmethane diisocyanate, nor wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g, nor wherein the carbodiimide crosslinking agent (C) is produced from a polyalkylene glycol monomethyl ether as a raw material.
Imashiro teaches a carbodiimide crosslinking agent having good solubility or dispersibility in water (Col. 1, lines 7-8). The carbodiimide crosslinking agent is made from one or more isocyanates including 4,4’-dicyclohexylmethane diisocyanate, i.e. dicyclohexylmethane diisocyanate, and tetramethylxylylene diisocyanate, i.e. 1,3-bis(1-methyl-1-isocyanatoethyl)benzene (Col. 2, lines 36-49). The carbodiimide crosslinking agent is used in adhesives (Col. 3, line 25) and used in combination with polymers including polyurethane (Col. 5, lines 48-55). The carbodiimide has a monofunctional water-soluble or dispersible organic compound used to impart solubility or dispersibility in water to the carbodiimide compound (Col. 4, lines 40-42). The monofunctional water-soluble or dispersible organic compound includes monoalkyl ethers (Col. 4, lines 51-52) such as polyethylene glycol monomethyl ether, polypropylene glycol monomethyl ether, and the like (Col. 4, lines 58-61), which are polyalkylene glycol monomethyl ethers.
Tetsui in view of Iwata and Imashiro are analogous inventions in the field of carbodiimide crosslinking agents for polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbodiimide crosslinking agent of Tetsui in view of Iwata to be the carbodiimide crosslinking agent made from at least one of dicyclohexylmethane diisocyanate and 1,3-bis(1-methyl-1-isocyanatoethyl)benzene and having polyethylene glycol monomethyl ether or polypropylene glycol monomethyl ether in the preparation of the carbodiimide as taught by Imashiro in order to provide a coating having good hardness and good resistance to water, chemicals, and wear  (Imashiro, Col. 3, lines 18-23).
Tetsui in view of Iwata and Imashiro does not disclose wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g.
Maeda teaches an aqueous urethane resin composition (Abstract). The urethane resin has an anionic group, i.e. is an anionic urethane resin, having an acid value of less than 20 mg KOH/g, for example 3-17 mg KOH/g, which offers enhanced hydrolysis resistance ([0016]). These values overlap the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Tetsui in view of Iwata and Imashiro and Maeda are analogous inventions in the field of aqueous anionic urethane resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aqueous anionic urethane resin of Tetsui in view of Iwata and Imashiro to have an acid value as taught by Maeda, including over values presently claimed, in order to provide an aqueous urethane having enhanced hydrolysis resistance (Maeda, [0016]).
With respect to claim 5, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”), Imashiro et al. (US 6,124,398, “Imashiro”), and Maeda (WO 2017/179291 A1) as applied to claim 1 above, and further in view of the evidence provided by PubChem (Trimethylamine, Triethylamine, and Deanol). It is noted that the disclosure of Iwata is based off a machine translation of the reference included with the information disclosure statement (IDS) filed 18 September 2020, and that the disclosure of Maeda is based off US 2018/0142409 A1, which serves as an English language equivalent.
With respect to claim 3, Tetsui discloses the neutralizer includes tertiary amines such as trimethylamine, triethylamine, and dimethylethanolamine ([0062]). As evidenced by PubChem: trimethylamine has a boiling point of 2.87°C (Trimethylamine, page 7, “3.2.5 Boiling Point”); triethylamine has a boiling point of 89.3°C (Triethylamine, pages 6-7, “3.2.4 Boiling Point”); and dimethylethanolamine (another name of deanol) has a boiling point of 135°C (Deanol, pages 6-7, “4.2.4 Boiling Point”), which are all below 200°C.
With respect to claim 12, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”), Imashiro et al. (US 6,124,398, “Imashiro”), and Seki (JP 2001-335743 A). It is noted that the disclosure of Iwata is based off a machine translation of the reference included with the information disclosure statement (IDS) filed 18 September 2020, and that the disclosure of Seki is based off a machine translation of the reference included with this action.
With respect to claim 1, Tetsui discloses an aqueous urethane resin composition comprising a urethane resin (A), a nonionic emulsifier (B), an aqueous medium (C), a neutralizer, i.e. neutralizing agent, and other additives ([0061]). The neutralizing agent includes bases ([0062]). Other additives include a coagulant (D) ([0064]), which include crosslinkers ([0065]), such as carbodiimide crosslinkers ([0068]). The urethane resin (A) is an anionic urethane resin ([0014]).
Tetsui does not disclose wherein the anionic urethane resin (A) has a flow-starting temperature of 100°C or less, nor wherein the carbodiimide crosslinking agent is produced from a starting material comprising one or more polyisocyanates selected from the group consisting of 1,3-bis(1-methyl-1-isocyanatoethyl)benzene, 1,4-bis(1-methyl-1-isocyanatoethyl)benzene, and dicyclohexyl methane diisocyanate, nor wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g, nor wherein the carbodiimide crosslinking agent (C) is produced from a polyalkylene glycol monomethyl ether as a raw material.
Iwata teaches a polyurethane having a flow-starting temperature of 60°C or less, which ensures good initial adhesiveness ([0039]).
Tetsui and Iwata are analogous inventions in the field of anionic polyurethane adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anionic urethane resin of Tetsui to have a flow-starting temperature of 60°C or less as taught by Iwata in order to provide a polyurethane adhesive having good initial adhesiveness (Iwata, [0039]).
Tetsui in view of Iwata does not disclose wherein the carbodiimide crosslinking agent is produced from a starting material comprising one or more polyisocyanates selected from the group consisting of 1,3-bis(1-methyl-1-isocyanatoethyl)benzene, 1,4-bis(1-methyl-1-isocyanatoethyl)benzene, and dicyclohexylmethane diisocyanate, nor wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g, nor wherein the carbodiimide crosslinking agent (C) is produced from a polyalkylene glycol monomethyl ether as a raw material.
Imashiro teaches a carbodiimide crosslinking agent having good solubility or dispersibility in water (Col. 1, lines 7-8). The carbodiimide crosslinking agent is made from one or more isocyanates including 4,4’-dicyclohexylmethane diisocyanate, i.e. dicyclohexylmethane diisocyanate, and tetramethylxylylene diisocyanate, i.e. 1,3-bis(1-methyl-1-isocyanatoethyl)benzene (Col. 2, lines 36-49). The carbodiimide crosslinking agent is used in adhesives (Col. 3, line 25) and used in combination with polymers including polyurethane (Col. 5, lines 48-55). The carbodiimide has a monofunctional water-soluble or dispersible organic compound used to impart solubility or dispersibility in water to the carbodiimide compound (Col. 4, lines 40-42). The monofunctional water-soluble or dispersible organic compound includes monoalkyl ethers (Col. 4, lines 51-52) such as polyethylene glycol monomethyl ether, polypropylene glycol monomethyl ether, and the like (Col. 4, lines 58-61), which are polyalkylene glycol monomethyl ethers.
Tetsui in view of Iwata and Imashiro are analogous inventions in the field of carbodiimide crosslinking agents for polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbodiimide crosslinking agent of Tetsui in view of Iwata to be the carbodiimide crosslinking agent made from at least one of dicyclohexylmethane diisocyanate and 1,3-bis(1-methyl-1-isocyanatoethyl)benzene and having polyethylene glycol monomethyl ether or polypropylene glycol monomethyl ether in the preparation of the carbodiimide as taught by Imashiro in order to provide a coating having good hardness and good resistance to water, chemicals, and wear  (Imashiro, Col. 3, lines 18-23).
Tetsui in view of Iwata and Imashiro does not disclose wherein the anionic urethane resin (A) has an acid value in the range of 10-25 mg KOH/g.
Seki teaches an aqueous anionic polyurethane resin having an acid value to 3-30 mg KOH/g, for example 5-20 mg KOH/g, which provides a resin having good mechanical stability, mixing stability, and good film forming properties ([0027-0028]).
Tetsui in view of Iwata and Imashiro and Seki are analogous inventions in the field of aqueous anionic urethane resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aqueous anionic urethane resin of Tetsui in view of Iwata and Imashiro to have an acid value as taught by Seki, including over values presently claimed, in order to provide an aqueous anionic urethane having good mechanical stability, mixing stability, and good film forming properties (Seki, [0027-0028]).
With respect to claim 5, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”), Imashiro et al. (US 6,124,398, “Imashiro”), and Seki (JP 2001-335743 A) as applied to claim 1 above, and further in view of the evidence provided by PubChem (Trimethylamine, Triethylamine, and Deanol). It is noted that the disclosure of Iwata is based off a machine translation of the reference included with the information disclosure statement (IDS) filed 18 September 2020, and that the disclosure of Seki is based off a machine translation of the reference included with this action.
With respect to claim 3, Tetsui discloses the neutralizer includes tertiary amines such as trimethylamine, triethylamine, and dimethylethanolamine ([0062]). As evidenced by PubChem: trimethylamine has a boiling point of 2.87°C (Trimethylamine, page 7, “3.2.5 Boiling Point”); triethylamine has a boiling point of 89.3°C (Triethylamine, pages 6-7, “3.2.4 Boiling Point”); and dimethylethanolamine (another name of deanol) has a boiling point of 135°C (Deanol, pages 6-7, “4.2.4 Boiling Point”), which are all below 200°C.
With respect to claim 12, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.
Response to Arguments
Due to the cancellation of claim 21, the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claim 12 are withdrawn.
Due to the cancellation of claims 2, 7, 11, 14, and 21, the 35 U.S.C. 103 rejections of claims 2, 7, 11, 14, and 21 are withdrawn.
Applicant’s arguments filed 29 June 2022 and supported by a declaration filed 29 June 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues the claimed acid value is critical to achieving superior properties, and thus one of ordinary skill in the art would have had no reason to choose the claimed acid value based on the teachings of Nabe. Specifically, Applicant provides additional examples in the declaration and argues these demonstrate the lower limit of 10 mg KOH/g and upper limit of 25 mg KOH/g are critical values. The examiner respectfully disagrees.
In response to Applicant’s argument regarding the criticality of the range, the data in the declaration and the specification is not found persuasive for the following reasons.
Firstly, there is no data provided at the lower or upper ends of the claimed range. The examples provided in the declaration have acid values of 12.0 mg KOH/g and 24.0 mg KOH/g; there is no data provided at 10 mg KOH/g nor at 25 mg KOH/g. In the specification, Examples 1-5 all have an acid value of 17.4 mg KOH/g while Example 6 has an acid value of 21.8 mg KOH/g. Again, there is no data provided at 10 mg KOH/g nor at 25 mg KOH/g.
Secondly, there does not appear to be a significant difference between the initial peel strength and peel strength 6 hours after blending for Ref. Ex. 4 (from the declaration, which shows an acid value of 32.5 mg KOH/g) and that of Ref. Ex. 2 (from the declaration, which shows an acid value of 12.0 mg KOH/g). The initial peel strength of Ref. Ex. 4 is 12.5% (3.2-2.8/3.2*100 = 12.5%) different from that of Ref. Ex. 2, and the peel strength 6 hours after blending is 14.3% (3.5-3.0/3.5*100 ≈ 14.3%) different from that of Ref. Ex. 2.
Thirdly, there does not appear to be a significant difference between the initial peel strength and the peel strength 6 hours after blending of Example 5 (from the specification) and that of Reference Example 4 (from the declaration). Example 5 has an initial peel strength of 2.9 and a peel strength 6 hours after blending of 3.1, while Reference Example 4 has values of 2.8 and 3.0, respectively. 
As set forth in MPEP 716.02(b) I, the burden is on applicant to establish that the results are unexpected and significant. Specifically, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).
Fourthly, the data is not persuasive given that the data is drawn to specific anionic urethanes made from specific components in specific amounts, a specific neutralizing agent, and a specific carbodiimide crosslinking agent present in a specific amount. Further, the anionic urethane resins of the Examples and the declaration demonstrate flow-starting temperatures of 40-52 °C (Example 5 has a flow starting temperature of 52°C; Examples 1-4 and 6, as well as Ref. Ex. 1-4 have flow-starting temperatures of 40°C or lower). However, the present claims broadly allow for any anionic urethane having a flow-starting temperature of 100°C or less in any amount, any neutralizing agent, and any carbodiimide crosslinking agent produced from the claimed starting materials in any amount. There is no data provided at the upper limit of the flow-starting temperature, and as established earlier, there is no data at the upper and lower limits of the claimed acid value.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Maeda (WO 2021/084923 A1, disclosure based off machine translation included with this action) discloses an anionic urethane adhesive composition containing a carbodiimide crosslinking agent, water, an additive including a neutralizing agent (Abstract, [0041-0042]). The acid value of the anionic urethane is 3-10 mg KOH/g for the purposes of providing excellent hydrolysis resistance and flexibility ([0028]).
Chijiwa et al. (WO 2017/169244 A1, disclosure based off US 2020/0332048 A1, which serves as an English language equivalent) discloses an aqueous urethane resin composition having a flow starting temperature of 50-155°C and an aqueous medium; the urethane has an acid value of less than 15 mg KOH/g (Abstract). However, the composition does not use a crosslinking agent ([0001]).
Maeda et al. (US 2020/0240077 A1) discloses an anionic urethane resin having an acid value of less than 20 mg KOH/g for the purposes of providing superior hydrolysis resistance and peeling strength ([0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787